                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION
 DANNY L WALKINGSTICK, WHITNYE                           )
 A FORT,                                                 )
                                                         )
                                   Plaintiffs,           )
                                                         )       Case No. 6:19-03184-CV-RK
                        v.                               )
                                                         )
 SIMMONS BANK,                                           )
                                                         )
                                   Defendant.            )
                                                   ORDER
        Before the Court is Defendant Simmons Bank (“Simmons”)’s motion to dismiss for failure
to state a claim. (Doc. 46.) The motion is fully briefed. (Docs. 47, 48, 56.) After careful
consideration, the motion is DENIED.
                                                 Background
        Plaintiff brings this putative class action for breach of contract, breach of the covenant of
good faith and fair dealing, and for unjust enrichment. This case arises out of allegations that
Simmons charged overdraft fees on transactions which did not overdraw Plaintiffs’ accounts.
Plaintiffs had or have checking accounts with Simmons and opted into Simmons’ standard
overdraft practices. Pursuant to the terms and conditions (Doc. 39-1) (the “Deposit Agreement”)
and the fee schedule (Doc. 39-2), Simmons charged a $35 per item overdraft fee for transactions
that overdrew an account. At the heart of this case, is how Simmons calculated a consumer’s
balance in determining when a customer’s account was overdrawn.1 Plaintiffs claim the Deposit
Agreement required Simmons to use a ledger balance method to calculate the balance of Plaintiffs’
accounts in determining whether and overdraft fee would apply. (Doc. 48.) Specifically, in the
Second Amended Complaint, Plaintiffs allege that Plaintiff Walkingstick, was assessed a $35


        1
          “In determining whether a customer has made a withdrawal or incurred a debit that exceeds the
balance in her account—an overdraft—financial institutions typically use one of two methods of calculating
the balance in a customer’s account: the ‘ledger’ balance method or the ‘available’ balance method.” Tims
v. LGE Cmty. Credit Union, 935 F.3d 1228, 1235 (11th Cir. 2019). “The ledger balance method considers
only settled transactions; the available balance method considers both settled transactions and authorized
but not yet settled transactions, as well as deposits placed on hold that have not yet cleared.” Id. (citation
omitted).
overdraft fee on November 1, 2018, even though “his account . . . was not even negative after that
ATM transaction.” (Doc. 39, ¶ 19.) Plaintiffs similarly allege that overdraft fees were charged to
Plaintiff Fort on eight different occasions, even though the transactions did not “cause the balance
on her statement to go negative after the transaction.” (Id., ¶ 22.) Simmons, on the other hand,
contends the contract provides for the use of the available balance method. (Doc. 47.) Simmons
moves to dismiss each of Plaintiffs’ claims for failure to state a claim.
                                           Legal Standard
       Federal pleading rules provide that a pleading must contain “a short and plain statement of
the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of
this requirement is “to ‘give the defendant fair notice of what the . . . claim is and the grounds upon
which it rests[.]’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). Each
allegation in a pleading must “be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). “No
technical form” is required for pleadings and the Court construes pleadings “so as to do justice[.]”
Fed. R. Civ. P. 8(e).
       Rule 8’s pleading standard must be read in conjunction with Rule 12(b)(6), which tests a
pleading’s legal sufficiency. To survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6),
“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that
is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “A claim is facially plausible where the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Wilson v. Arkansas Dept. of Human Serv., 850 F.3d 368, 371
(8th Cir. 2017) (internal quotation marks and citation omitted). While a complaint does not need
to include detailed factual allegations, the complaint must allege more than a sheer possibility that
a defendant acted unlawfully to survive a motion to dismiss. Wilson, 850 F.3d at 371 (citation
omitted). When considering a motion to dismiss for failure to state a claim, the well-pled
allegations in the complaint must be accepted as true and construed in the light most favorable to
the nonmoving party. Osahar v. U.S. Postal Service, 263 Fed. Appx. 753, 864 (8th Cir. 2008).
                                             Discussion
       In arguing that all claims should be dismissed, Simmons contends that Plaintiffs failed to
plead compliance with the notice and cure provision of the Deposit Agreement and that Plaintiffs


                                                    2
failed to state a claim on each of their three claims. The Court will address each of Simmons’
arguments in turn.
  I.   Notice and Cure Provision
       Simmons first argues Plaintiffs failed to plead compliance with the notice and cure
provision of the Deposit Agreement. (Doc. 47, p. 6.) Such provision occurs on pages 10 and 11
of the 58-page Deposit Agreement and reads as follows:
        Your duty to report errors- In addition to your duty to review your statements
        for unauthorized signatures, alterations and forgeries, you agree to examine your
        statement with reasonable promptness for any other error - such as an encoding
        error. In addition, if you receive or we make available either your items or images
        of your items, you must examine them for any unauthorized or missing
        indorsements or any other problems. You agree that the time you have to examine
        your statement and items and report to us will depend on the circumstances.
        However, this time period shall not exceed 60 days. Failure to examine your
        statement and items and report any errors to us within 60 days of when we first
        send or make the statement available precludes you from asserting a claim against
        us for any errors on items identified in that statement and as between you and us
        the loss will be entirely yours.

(Doc. 39-1) (emphasis in original). Page 31 of the Deposit Agreement also contains a section
entitled ERROR RESOLUTION NOTICE, which states in relevant part:
       In Case of Errors or Questions About Your Electronic Transfers, Call or Write us
       at the telephone number or address listed in this brochure, as soon as you can, if
       you think your statement or receipt is wrong or if you need more information about
       a transfer listed on the statement or receipt. We must hear from you no later than
       60 days after we sent the FIRST statement on which the problem or error appeared.

(Id. at 31) (emphasis in original). Plaintiffs allege that they complained to the bank about the
overdraft fees being charged. (Doc. 39, ¶¶ 20, 24.) Plaintiffs also argue in their response that the
notice and cure provision is inapplicable to the overdraft fees imposed by Simmons. Plaintiffs
reason that the provision applies only to errors, not the intentional imposition of fees by Simmons.
Plaintiffs also reason the language in the Deposit Agreement applies to conduct by third parties,
such as fraud, not the acts of Simmons itself. See Smith v. Fifth Third Bank, No. 1:18-CV-464,
2019 WL 1746367, at *9 (S.D. Ohio Apr. 18, 2019), report and recommendation adopted, No.
1:18-CV-464, 2019 WL 4050946 (S.D. Ohio Aug. 28, 2019) (noting “case law suggests: (1) the
notice provision does not clearly and unambiguously apply to the bank fees at issue; (2) to interpret
the notice provision to apply to bank fees could be viewed as hypertechnical and unconscionable;


                                                  3
(3) the short 30-day time limit may be unreasonable as applied to Fifth Third’s imposition of fees;
and/or (4) any violation could be viewed as “harmless” in the context of adhesion contracts in the
banking industry.”) Simmons, on the other hand, argues that the plain language of the contract
provides that a failure to timely report errors “precludes [plaintiff] from asserting a claim against
[Simmons].” Simmons also argues that Plaintiffs’ complaints to the bank do not satisfy the
Deposit Agreement’s requirement to provide notice at a designated phone number or address.
Based on the authority cited, Defendant has not persuaded the Court how the notice and cure
provision unequivocally precludes Plaintiff’s claims. Rather, the parties’ arguments on this
question are dependent on the interpretation and application of the Deposit Agreement. Tannehill
v. Simmons Bank, No. 3:19-cv-140-DPM, 2019 WL 7176777, at *1 (E.D. Ark. Oct. 21, 2019).
While there may or may not be ambiguity, at this juncture, the Court is unable to find that
Plaintiffs’ claims fail as a matter of law. Id. Therefore, Simmons Motion to Dismiss will be denied
on this ground.
 II.   Failure to State a Claim for Breach of Contract
       Simmons’ next three arguments pertain to Plaintiffs’ individual claims. Under Arkansas
law2, the elements for breach of contract are: “the existence of a valid and enforceable contract
between the plaintiff and defendant, the obligation of defendant thereunder, a violation by the
defendant, and damages resulting to plaintiff from the breach.’” Rabalaias v. Barnett, 683 S.W.2d
919, 921 (Ark. 1985) (citing Williams v. Black Lumber Co., 628 S.W.2d 13 (Ark. 1982)). Here
Plaintiffs have sufficiently pled a claim for breach of contract. First, the parties do not contest the
existence of a valid contract, and Plaintiffs have pleaded the existence of the contract at issue in
this case. (Doc. 39, ¶¶ 13-15.) Second, Plaintiffs pleaded Simmons breached, or violated, the
contract by charging overdraft fees on transactions that did not overdraw the accounts. (Id. ¶ 17.)
Finally, Plaintiffs pleaded they suffered damages as a result of said breach. (Id. ¶ 44.) The parties
heavily dispute which method, ledger or available balance, was to be used by Simmons in
calculating when an account became overdrawn. (Docs. 47 and 48.) However, at this stage of the
proceedings, the Court must accept all well-pled allegations of the Plaintiffs as true. Osahar, 263
Fed. Appx. at 864. Plaintiffs have pleaded Simmons breached the contract by charging overdraft
fees when accounts were not actually overdrawn, and that Plaintiffs were damaged as a result.


       2
           The parties do not contest that Arkansas law applies to the substantive issues of this case.

                                                        4
Accepting that allegation as true for purposes of this motion, Plaintiffs have stated a claim for
breach of contract. Therefore, Simmons’ Motion to Dismiss will be denied on this ground.
III.   Failure to State a Claim for Breach of the Implied Covenant of Good Faith and Fair
       Dealing
       Under Arkansas law, a claim for breach of the implied covenant of good faith and fair
dealing is not a separate claim. Tannehill, 2019 WL 7176777, at *1 (citing Mountain Home Flight
Service, Inc. v. Baxter Cty., Ark., 758 F.3d 1038, 1043 (8th Cir. 2014)). However, where a plaintiff
has alleged additional breaches to the contract, separate from allegations of breach of the covenant
of good faith and fair dealing, courts have permitted plaintiffs’ claims for breach of the covenant
of good faith and fair dealing to survive. E.g., Id.; ICM of Am., Inc. v. Leica Geosystems, Inc., No:
4:16CV00160 SWW, 2016 WL 4014604, at *4 (E.D. Ark. July 26, 2016); Hanjy v. Arvest Bank,
94 F. Supp.3d 1012, 1028 (E.D. Ark. 2015). In this case, Plaintiffs have pled their claim for breach
of the implied covenant of good faith and fair dealing as a separate count. While Defendants assert
that Plaintiffs’ claim for breach of the covenant of good faith and fair dealing is a stand alone
claim, the Court in Tannehill allowed the claim to proceed where the claim was pleaded in an
almost identical manner as the one in this case. 2019 WL 7176777, at *1. While the allegations
of the violation of the implied covenant are not a separate claim, they survive as part of the breach
of contract claim. Id. Therefore, Simmons’ Motion to Dismiss will be denied on this ground.
IV.    Failure to State a Claim for Unjust Enrichment
       Pursuant to Arkansas law, “[w]here the parties have an enforceable contract that fully
addresses a subject, they must proceed on that contract in resolving their differences.” QHG of
Springdale v. Archer, 373 S.W.3d 318, 325 (Ark. Ct. App. 2009). “But where the contract fails
on some basis, or does not fully address a subject . . . then the parties’ contract is no bar to an
unjust-enrichment claim for restitution. Id. (citation omitted). In accord with several other cases,
at this juncture, the Court finds it cannot definitively determine whether the contract addresses
every issue in this case. E.g., Tannehill, 2019 WL 7176777, at *1; Hanjy, 94 F. Supp.3d at
1034-35. If the contract does not address every issue, then Plaintiffs may have a valid claim for
unjust enrichment. Therefore, Simmons’ motion to dismiss Plaintiffs’ claim for unjust enrichment
will be denied.




                                                  5
                                         Conclusion
       Accordingly, and after careful consideration, Simmons’ motion to dismiss for failure to
state a claim (Doc. 46) is DENIED.
       IT IS SO ORDERED.

                                           s/ Roseann A. Ketchmark
                                           ROSEANN A. KETCHMARK, JUDGE
                                           UNITED STATES DISTRICT COURT

  DATED: January 16, 2020




                                               6
